470 F.2d 995
Linwood Hugh CARTER, Plaintiff-Appellant,v.TAYLOR DIVING & SALVAGE CO., and Brown & Root, Inc.,Defendants-Appellees.
No. 72-2001.
United States Court of Appeals,Fifth Circuit.
Jan. 15, 1973.

Darryl J. Tschirn, New Orleans, La., for plaintiff-appellant.
Lawrence J. Ernst, New Orleans, La., for defendant-appellee.
Before GEWIN, BELL and GODBOLD, Circuit Judges.
PER CURIAM:


1
For reasons sufficiently stated in the opinion of the District Court, 341 F. Supp. 628 (E.D.La.), the judgment is affirmed.